Opinion issued February 11, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00980-CR
                           ———————————
                    DAVID JAMES CHAPMAN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1421328


                         MEMORANDUM OPINION

      Appellant, David James Chapman, was charged with the offense of evading

arrest. The clerk’s record contains no judgment of conviction because the State

moved to dismiss this cause and, on November 12, 2014, the trial court granted the
motion and dismissed this cause. Thus, there is no adverse ruling and no judgment

of conviction from which Chapman may appeal.

      Having found the record reveals that Williams received no adverse rulings

and the charge was dismissed, we hold that we have no jurisdiction over this appeal.

See Valencia v. State, No. 05–06–01727–CR, 2007 WL 196449, at * 1 (Tex. App.—

Dallas Jan. 26, 2007, no pet.) (dismissing for lack of jurisdiction where record

contained no judgment of conviction and thus, nothing was presented for review).

      We dismiss the appeal. We deny all pending motions as moot.

                                     PER CURIAM


Panel consists of Justices Bland, Brown, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2